We see no error in this appeal. The question of time for which plaintiff is allowed to recover is decided in plaintiff's appeal — that there was no error in the court's holding that plaintiff could only recover for usurious interest paid within two years next before commencing his action; and the only other question presented by this appeal is as to what amount the plaintiff should recover. A jury trial was waived and the judge found the facts, and his findings of fact can no more be reviewed by this Court than if they had been found by a jury. Walnut v. Wade, 103 U.S., p. 688  (436) We can only review him upon questions of law. The counsel on both sides contend that his findings of fact — the amount of plaintiff's recovery — are not correct, plaintiff contending it should have been for more, and defendant contending it should have been for a less amount. But as we find that his findings were based upon correct principles of law, they are conclusive. There is no error and the judgment is
Affirmed.
Cited: Smith v. Loan Assn., 119 N.C. 255, 261; Hollowell v. LoanAssn., 120 N.C. 287; Gillam v. Ins. Co., 121 N.C. 373; Carter v. *Page 274 Ins. Co., 122 N.C. 339; Churchill v. Turnage, ib., 433; Meares v. Butler,123 N.C. 209; Tayloe v. Parker, 137 N.C. 419; Matthews v. Fry, 143 N.C. 385;Gulledge v. R. R., 147 N.C. 235; Hall v. R. R., 149 N.C. 110;Stokes v. Cogdell, 153 N.C. 182; State's Prison v. Hoffman, 159 N.C. 568;Buchanan v. Clark, 164 N.C. 61.